Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 23, 2021

                                       No. 04-21-00508-CR

                                      Christopher VARGAS,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR6356
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
       Christopher Vargas was convicted and placed on community supervision on June 5,
2017, pursuant to a plea bargain. The conditions of his supervision have been modified and the
term has been extended. On October 29, 2021, Vargas filed a notice of appeal. He appears to be
attempting to appeal an order modifying the conditions of his community supervision.

       An order modifying the conditions of community supervision is not appealable. See
Davis v. State, 195 S.W.3d 708, 710-11 (Tex. Crim. App. 2006); Basaldua v. State, 558 S.W.2d
2, 5 (Tex. Crim. App. 1977); Elizondo v. State, 966 S.W.2d 671, 672 (Tex. App.—San Antonio
1998, no pet.).

        Appellant is therefore ordered to show cause in writing by December 3, 2021 why this
appeal should not be dismissed for want of jurisdiction. If appellant fails to respond satisfactorily
within the time provided, the appeal will be dismissed.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court